Citation Nr: 1603630	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1969, with service in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran initially filed a Notice of Disagreement (NOD) in November 2007 for the skin issue on appeal following the February 2007 rating decision.  Although a Statement of the Case was never filed in response to the NOD, a January 2009 notification letter was sent to the Veteran informing him that the prior denial regarding the skin issue was final.  Subsequently, the Veteran filed a request to reopen the issue in February 2009, to which a May 2009 rating decision confirmed and continued the previous denial of service connection for the skin issue.  However, because of the November 2007 NOD, the skin issue has remained on appeal and will be considered as such.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.

The issue of entitlement to service connection for residuals of a hernia repair has been raised in a January 2016 statement by the Veteran through his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The Veteran's skin disabilities, to include spongiotic dermatitis of the groin and tinea pedis of the feet, were not first manifested during active service, nor does the evidence establish that such disabilities are otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.




CONCLUSION OF LAW

The criteria for service connection for skin disabilities, to include spongiotic dermatitis of the groin and tinea pedis of the feet, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  

The Board notes that a VA medical opinion was not provided in this case.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, the only evidence that the Veteran's skin disabilities were etiologically related to active service, to include herbicide exposure, are statements by the Veteran and his representative.  Moreover, medical evidence has not been provided and is not otherwise of record suggesting the possibility of such a relationship.  The Veteran's representative argued that the Veteran had experienced irritation in his groin during service following a hernia repair surgery, and then suggested that because he developed a groin rash years after service that an examination was needed.  However, as will be discussed the service treatment records do show pain and irritation in the groin area during service, but despite the numerous records documenting treatment for such, there is no indication that a rash of any kind was ever present.  As such, the statements from the Veteran and his representative are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  In this case, the fact that the Veteran had active service in Vietnam is undisputed and the Veteran is presumed to have been exposed to herbicides such as Agent Orange as a result of his active service in Vietnam.  

In 2006, the Veteran filed a claim seeking service connection for his skin disabilities.  In his June 2009 NOD, the Veteran claimed the cause of his skin disabilities was his exposure to Agent Orange considering he had not been exposed to any other chemicals.  More recently, the Veteran's representative argued that the Veteran's skin disabilities may be related to complications the Veteran suffered from in relation to an in-service herniorrhaphy procedure in his groin area.  He provided no other grounds for service connection.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Neither spongiotic dermatitis nor tinea pedis is not among the exclusive list of diseases which are covered by this presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of those skin disabilities.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted. 

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's skin disabilities were directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.

A review of the Veteran's service treatment records from active service are silent for any complaints related to the skin, to include spongiotic dermatitis and tinea pedis.  His May 1969 separation examination report documented that his skin was clinically evaluated as normal at that time.  Moreover, the Veteran specifically denied having experienced any skin diseases on a medical history survey completed in conjunction with his separation physical. 

Post-service treatment records fail to show any treatment for a skin condition for a number of years after service.  Based on the medical evidence of record, the Veteran first sought treatment for a skin condition in 2007, stating that he was suffering from a rash that had been bothering him for years.  However, at that time, the Veteran had not been in service for more than 35 years.  In May 2009, the Veteran reported at a VA treatment session that he had experienced his skin rash for the 40 years since Vietnam.  However, he provided no additional detail from which to ascertain that any skin condition was actually present while in service.  

The Veteran was assessed with spongiotic dermatitis and tinea pedis in 2008.  The medical provider did not indicate that the diagnoses were related to service and did not establish a definitive cause.
 
Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed skin disabilities. 

There is no competent evidence to suggest that the Veteran's skin problems are related to service, to include as a result of his presumed exposure to herbicides.  No medical professional has attributed the Veteran's skin disabilities to service, and the Veteran has not proffered any evidence that suggests that his diagnoses of spongiotic dermatitis and tinea pedis may be attributable to herbicide exposure.  

The Veteran first developed the skin conditions decades after service.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a skin condition.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his skin conditions are the result of herbicide exposure, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  As noted, the National Academy of Sciences has not established a link between herbicide exposure and the development of either spongiotic dermatitis and/or tinea pedis.

In his initial claim that was received in August 2006, the Veteran was asked when his skin disability was first treated, to which he indicated 1969.  However, he gave no added indication or suggestion to explain why he picked that date, and as noted the Veteran's separation physical in 1969 failed to note any rash. 

In sum, while the Veteran have current diagnoses of spongiotic dermatitis and tinea pedis, there is no competent evidence, medical or otherwise, that establishes that this disability began during active service or was otherwise caused by such service, to include as due to herbicide exposure.  Therefore, the criteria for service connection for skin disabilities, to include spongiotic dermatitis and tinea pedis, as secondary to herbicide exposure has not been met and the claim is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a variously diagnosed skin disability, to include spongiotic dermatitis and tinea pedis, to include as secondary to herbicide exposure, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


